MacLEAN, J. (dissenting).
On June 25, 1906, the plaintiff and the defendant, as lessor and lessee, respectively, executed a writing, containing personal covenants, for the lease of certain premises, to commence July 1, 1906, and to end April 30, 1908. This writing, not sealed, was subscribed with the names of the parties herein and therein; the former “by” its secretary, and the latter “by” its secretary and treasurer. In this action to recover rent for the months of May, June, July, August, and September, 1907, the trial justice rendered judgment in favor of the plaintiff, and properly so, because, notwithstanding the testimony of the officer of the defendant, who subscribed defendant’s name to the before-mentioned writing, thereby impliedly warranting his authority to do, that he had no authority so to do, the evidence was sufficient to support a ratification of his act by the defendant; the fact being undisputed and uncontradicted that the defendant paid the rent for the premises up to January 1, 1907.
The fact of entrance into possession was quite immaterial, except as ratification, and, in view of other evidence, quite unnecessary. That the plaintiff, on the defendant’s later request, “for convenience in *20bookkeeping,” addressed bills for rent to the “N. Y. & Cobalt Mfg. Co.,” may in no wise alter the liability of the defendant upon the writing on which this action is based; nor may parol evidence be introduced for the purpose of showing that before or at the time of the signing of the writing the agreement was made for another company and that the plaintiff, knew it to be the-fact. “There is no doubt that, where such an agreement is made, it is competent to show that one or both of the contracting parties were agents for other persons, and acted as such agents in making the contract, so as to give the benefit of the contract on the one hand to, and charge with liability on the other, the unnamed principals; and this, whether the agreement be or be not required to be in writing by the statute of frauds. * * * But, on the other hand, to allow evidence to be given that the party who appears on the face of the instrument to be personally a contracting party is not such, would be to allow parol evidence to contradict the written agreement, which cannot be done.” Higgins v. Senior, 8 Meeson & Welsby, 834, 843, a case cited with approval in Briggs v. Partridge, 64 N. Y. 357, 362, 21 Am. Rep. 617.
The judgment should therefore be affirmed, with costs.